Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 10, 2014

                                      No. 04-14-00641-CV

                               Robert MARX and Debbie Marx,
                                        Appellants

                                                v.

                                           FDP, LP,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 12-03-0101-CVW
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        The underlying lawsuit originally involved two plaintiffs and three defendants. Both
plaintiffs filed a Notice of Nonsuit against one of the defendants, Diego Lopez, on April 8, 2013.
On July 9, 2014, one of the plaintiffs, FDP, LP filed a motion for summary judgment, which was
granted on August 11, 2014. The two remaining defendants seek to appeal this judgment.
Although the clerk’s record reflects a nonsuit of one defendant, nothing in the record indicates
the status of the second plaintiff, Larry Friesenhahn. Therefore, because one of the parties has
not been disposed of, it appears the August 11, 2014, judgment is interlocutory because it does
not dispose of Larry Friesenhahn’s claims against defendants/appellants. An order or judgment
is final when it disposes of all claims asserted by and against all parties. Martinez v. Humble
Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex. 1994); New York Underwriters Ins. Co. v.
Sanchez, 799 S.W.2d 677, 678-79 (Tex. 1990).

       Because this court may lack jurisdiction over this appeal, appellants are hereby
ORDERED to show cause in writing no later than October 23, 2014, why this appeal should not
be dismissed for lack of jurisdiction. All other appellate deadlines are HELD IN ABEYANCE
pending further order of this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court